                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

IN RE:      COURT OPERATIONS UNDER                    General Order 21-12
            THE EXIGENT CIRCUMSTANCES
            CREATED BY COVID-19 AND
            RELATED CORONAVIRUS—MASK
            POLICY
______________________________________________________________________________

     GENERAL PUBLIC ORDER REGARDING COVID-19 VIRUS PUBLIC
                        EMERGENCY—MASK POLICY
______________________________________________________________________________

      This order pertains to the United States Federal Building and

Courthouse at 517 East Wisconsin Avenue in Milwaukee, Wisconsin and to the

courtroom and clerk’s office space at 125 S. Jefferson Street in Green Bay,

Wisconsin. This order supersedes General Public Order 21-10 Regarding

COVID-19 Virus Emergency—Mask Policy.

      On June 30, 2021, the court issued an order (General Order 21-10)

superseding General Public Order 20-15 Regarding COVID-19 Virus

Emergency—Mask Policy. The order was based on the May 13, 2021

announcement by CDC director Dr. Rochelle Walensky that the CDC was

recommending that anyone who was fully vaccinated could participate in

indoor or outdoor activities without wearing a mask or practicing physical

distancing (while advising those who were immune compromised to consult

with their doctors, noting that health care providers would continue to be

bound by their employers’ guidelines and warning that if infections begin to

rise, the guidance may change).



                                       1

          Case 2:00-so-01000 Filed 08/11/21 Page 1 of 4 Document 81
      On July 27, 2021, the CDC again revised its guidance regarding masks,

recommending that people wear masks indoors in public in areas of

substantial or high virus transmission, regardless of vaccination status.

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html.

As of the date of this order, Milwaukee County (the location of the 517 East

Wisconsin Avenue Federal Building and Courthouse) and Brown County (the

location of the court facilities at 125 S. Jefferson Street in Green Bay) are

characterized by the CDC as high transmission areas. https://covid.cdc.gov/

covid-data-tracker/#county-view.

      The United States Courts—district, bankruptcy and appellate—are public

and essential institutions committed to sound administration of equal justice

under the law. Other agencies housed in the Milwaukee building—including

the United States Attorney’s Office, Federal Defender Services of Wisconsin, the

United States Pretrial Services and Probation Office, the United States Trustee,

the United States Marshals Service, the Federal Protective Service, the General

Services Administration, the Secret Service and the Social Security

Administration—also are essential institutions of the government and the

justice system. The court and the other agencies in the courthouse at 517 East

Wisconsin Avenue in Milwaukee, as well as the court staff in the building at

125 S. Jefferson Street in Green Bay, will continue to take reasonable and

prudent actions to further that mission consistent with the health and safety

needs of the public, court and agency staff, case participants and others who

enter the Milwaukee courthouse and the Green Bay court space.


                                         2

          Case 2:00-so-01000 Filed 08/11/21 Page 2 of 4 Document 81
      Effective Monday, August 16, 2021, all persons seeking entry to or

occupying the Milwaukee courthouse and the Green Bay court space—

including, but not limited to, court staff, security personnel, vendors,

contractors, litigants, attorneys, jurors and other members of the public—must

wear a face covering or mask in the public areas of the building, regardless of

their vaccination status. Public areas include the atrium/lobby, elevator banks,

stairwells, restrooms, public corridors, clerk’s office counters and, unless

excused by the presiding judge, courtrooms. Each individual agency or court

unit will develop and enforce its own policy for wearing face coverings or masks

within its internal space. A face covering or mask always must completely cover

the wearer’s nose and mouth. The only persons excepted from this requirement

are those who provide documentation that for medical reasons, they are unable

to wear a face covering.

      All persons seeking entry to the Milwaukee courthouse and the Green

Bay court space are strongly encouraged to bring their own face covering or

mask. Persons who do not bring their own face coverings or masks may obtain

a disposable mask at the screening security station while supplies last;

supplies will be limited. Any person who declines or refuses to wear a face

covering and does not have documentation showing that they are unable to do

so for medical reasons will be denied entry to the building. Such persons may




                                        3

          Case 2:00-so-01000 Filed 08/11/21 Page 3 of 4 Document 81
contact by telephone the agency or office they intended to visit to explore

alternatives to entering the courthouse.

      This order will remain in effect until further order of the court.

      Dated in Milwaukee, Wisconsin this 11th day of August, 2021.

                                      BY THE COURT:


                                      _______________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         4

          Case 2:00-so-01000 Filed 08/11/21 Page 4 of 4 Document 81
